Pricing Supplement dated September 25, 2008 as Amended On September 30, 2008 (To the Prospectus dated January 5, 2007; Prospectus Supplement dated February 28, 2007; and Product Prospectus Supplement dated February 28, 2008) $2, 821 ,000 Reverse Convertible Notes, each Linked to the Common Stock of a Single Reference Stock Issuer Terms used in this pricing supplement, but not defined herein, shall have the meanings ascribed to them in the prospectus dated January 5, 2007, the product prospectus supplement dated February 28, 2008 and the prospectus supplement dated February 28, 2007. General: This pricing supplement relates to Twenty-Three (23) separate Reverse Convertible Notes (“RevCons”) offerings.Each RevCon offering is a separate offering of Notes linked to one, and only one, Reference Stock.All of the Notes offered hereby are collectively referred to as the “Notes”.Some of the Notes have a duration of three months (“Three Month Notes”), some of six months (“Six Month Notes”), and some of twelve months (“Twelve Month Notes”). The duration for each Note is indicated below. If you wish to participate in more than one RevCon offering, you must separately purchase the applicable Notes.The Notes offered hereby do not represent Notes linked to a basket of some or all of the Reference Stocks. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Medium-Term Notes, Series C Pricing Date: September 25, 2008 Issuance Date: September 30, 2008 Denominations: Minimum denomination of $1,000, and integral multiples of $1,000 thereafter. Deposit Currency U.S. Dollars Coupon Payment: Each coupon will be paid in equal monthly payments. (30/360) Coupon Payment Date (s): The coupon will be paid on the last business day of each month during the term of the note except for the final coupon, which will be paid on the Maturity Date. Three Month Notes: Valuation Date: December 26, 2008 Maturity Date: December 31, 2008 Six Month Notes: Valuation Date: March 26, 2009 Maturity Date: March 31, 2009 Twelve Month Notes: Valuation Date: September 25, 2009 Maturity Date: September 30, 2009 Reference Stock: No. Principal Amount Reference Stock Ticker Coupon Rate Strike Price Barrier Price Term Monitoring Method CUSIP 948 $234,000 Apple Inc. AAPL 22.00% $131.93 $105.54 3 month Close of Trading Day 78008GPP1 949 $77,000 Caterpillar Inc. CAT 11.00% $61.96 $52.67 3 month Close of Trading Day 78008GPQ9 950 $55,000 Diamond Offshore Drilling, Inc. DO 10.55% $114.78 $86.09 3 month Close of Trading Day 78008GPR7 951 $265,000 First Solar, Inc. FSLR 20.25% $221.38 $154.97 3 month Close of Trading Day 78008GPS5 952 $40,000 Goldcorp, Inc. GG 11.75% $34.52 $24.16 3 month Close of Trading Day 78008GPT3 953 $65,000 General Motors Corporation GM 22.25% $10.03 $6.52 3 month Close of Trading Day 78008GPU0 954 $63,000 Southwest Airlines Co. LUV 9.75% $14.96 $11.22 3 month Close of Trading Day 78008GPV8 955 $71,000 The Mosaic Company MOS 21.15% $84.59 $59.21 3 month Close of Trading Day 78008GPW6 957 $186,000 Research In Motion Limited RIMM 25.00% $97.53 $73.15 3 month Close of Trading Day 78008GPY2 960 $661,000 Wells Fargo & Company WFC 29.85% $34.12 $25.59 3 month Close of Trading Day 78008GQB1 962 $17,000 Apple Inc. AAPL 14.50% $131.93 $98.95 6 month Close of Trading Day 78008GQD7 964 $25,000 The Boeing Company BA 13.25% $57.42 $45.94 6 month Close of Trading Day 78008GQF2 967 $35,000 The Goldman Sachs Group, Inc. GS 15.80% $135.50 $101.63 6 month Close of Trading Day 78008GQJ4 968 $70,000 Halliburton Company HAL 9.00% $34.68 $26.01 6 month Close of Trading Day 78008GQK1 970 $115,000 Intel Corporation INTC 13.50% $18.57 $14.86 6 month Close of Trading Day 78008GQM7 971 $149,000 JPMorgan Chase & Co. JPM 14.25% $43.46 $28.25 6 month Close of Trading Day 78008GQN5 978 $116,000 Wells Fargo & Company WFC 13.75% $34.12 $20.47 6 month Close of Trading Day 78008GQV7 979 $50,000 American Express Company AXP 11.75% $37.83 $24.59 12 month Close of Trading Day 78008GQW5 980 $35,000 Bank of America Corporation BAC 15.15% $34.37 $20.62 12 month Close of Trading Day 78008GQX3 981 $147,000 Peabody Energy Corporation BTU 14.25% $50.18 $30.11 12 month Close of Trading Day 78008GQY1 982 $83,000 Chesapeake Energy Corporation CHK 11.00% $40.43 $24.26 12 month Close of Trading Day 78008GQZ8 984 $100,000 JPMorgan Chase & Co. JPM 13.50% $43.46 $30.42 12 month Close of Trading Day 78008GRB0 985 $162,000 Microsoft Corporation MSFT 8.25% $26.61 $21.29 12 month Close of Trading Day 78008GRC8 Term: As set forth above Initial Share Price: The price of the Reference Stock on the Pricing Date. Final Share Price: The price of the Reference Stock on the Valuation Date. Payment at Maturity (if held to maturity): For each $1,000 principal amount of the Notes, the investor will receive $1,000 plus any accrued and unpaid interest at maturity unless: (i)the Final Stock Price is less than the Initial Stock Price; and (ii)(a) for notes subject to Intra-Day Monitoring, at any time during the Monitoring Period, the trading price of the Reference Stock is less than the Barrier Price, or (b) for notes subject to Close of Trading Day Monitoring, on any day during the Monitoring Period, the closing price of the Reference Stock is less than the Barrier Price. If the conditions described in (i) and (ii) are both satisfied, then at maturity the investor will receive, instead of the principal amount of the Notes, in addition to any accrued and unpaid interest, the number of shares of the Reference Stock equal to the Physical Delivery Amount, or at our election, the cash value thereof.If we elect to deliver shares of the Reference Stock, fractional shares will be paid in cash. Investors in these Notes could lose some or all of their investment at maturity if there has been a decline in the trading price of the Reference Stock. Monitoring Period: From and excluding the Pricing Date to and including the Valuation Date Monitoring Method: As set forth above Physical Delivery Amount: For each $1,000 principal amount, a number of shares of the Reference Stock equal to the principal amount divided by the Initial Share Price.If this number is not a round number then the number of shares of the Reference Stock to be delivered will be rounded down and the fractional part shall be paid in cash. P-2 Secondary Market: RBC Capital Markets Corporation (or one of its affiliates), though not obligated to do so, plans to maintain a secondary market in the Notes after the Issuance Date.The amount that an investor may receive upon sale of their Notes prior to maturity may be less than the principal amount of such Notes. Calculation Agent: The Bank of New York Listing: None Settlement: DTC global notes Terms Incorporated In the Master Note All of the terms appearing above the item captioned “Secondary Market” on the cover page of this pricing supplement and the terms appearing under the caption “Specific Terms of the Reverse Convertible Notes” in the product supplement with respect to reverse convertible notes dated February 28, 2008. Investing in the Notes involves a number of risks.See “Risk Factors” beginning on page S-1 of the prospectus supplement dated February 28, 2007 and “Additional Risk Factors Specific To Your Notes” beginning on page PS-1 of the product prospectus supplement dated February 28, 2008 and “Selected Risk Considerations” in this pricing supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these Notes or passed upon the accuracy of this pricing supplement or the accompanying prospectus and prospectus supplement. Any representation to the contrary is a criminal offense. We may use this pricing supplement in the initial sale of Notes. In addition, RBC Capital Markets Corporation or another of our affiliates may use this pricing supplement in market-making transactions in any Notes after their initial sale.
